         Case: 4:20-cv-01059-NAB Doc. #: 1 Filed: 08/12/20 Page: 1 of 6 PageID #: 1
                                                                                                   AUG 1 2.ZOZO
                                                                                                  U s DISTRICT COURT
   ~ECEIVED                                                                                     EASlERN DISTRICT OF MO
                                                                                                       ST.LOUIS        -
   AUG   12 2020                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF MISSOURI
 U.S. District Court                          EASTERN DIVISION
Eastern District of MO

                                                                    4:20CV1059 NAB
         WILLIAM W. MILLSAPS, an individual, for                         VERIFIED COMPLAINT FOR
         and on behalf of himself and his minor child,                    DECLARATORY RELIEF
         SM (14)

                 Plaintiff

         vs.


         HON. VIRGINIA W. LAY, in Official
         Capacity, and MARIE BARNETT MILLSAPS,
         an individual

                  Defendants




                                                        COMPLAINT

                  COME NOW Plaintiff, WILLIAM W. MILLSAPS ("Father" or "Plaintiff'), for and on

          behalf of himself and his minor child, SM (age 13) ("SM" or "Child"; Father and Child are

         collectively referred to as "Plaintiff') and for the claims state:


                                              PRELIMINARY STATEMENT


                         1. This action is, inter alia, for declaratory and injunctive relief brought pursuant the

          First, Fourth, Eighth, Thirteenth and Fourteenth Amendments of the United States Constitution,


                                                               1




                                           -------------------------------                                  --   - ------ -   -- -
Case: 4:20-cv-01059-NAB Doc. #: 1 Filed: 08/12/20 Page: 2 of 6 PageID #: 2



the Civil Rights Act of 1871, as codified at 42 U.S.C. § 1983 (the "Civil Rights Act"), 42 U.S.C.

§ 1985, and the Americans with Disabilities Actofl990, as codified at 42 U.S.C. § 12101 et seq.

(the "ADA") against the Honorable Virginia W. Lay ("Lay" or the "Official").


       2.      No claims are made in this Complaint against Marie Barnett Millsaps ("Barnett" or

"Ex-Wife"). She is named as a Defendant solely because she is a "required party" under Rule

19(a)(l) of the Federal Rules of Civil Procedure ("FRCP").


                                    JURISDICTION AND VENUE


       3.      Plaintiffs brings this action pursuant to 42 U.S.C. §1983 for violations of civil

rights under the First, Fourth, Eighth, Thirteenth, and Fourteenth Amendments to the United

States Constitution (the "Constitution") and the ADA.


       4.      This Court has subject matter jurisdiction because this case presents a federal

question within this Court's jurisdiction under Article ill, § 2 ofthe Constitution and 28 U.S.C. §§

1331 and 1343.


       5.      Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.


       6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 139l(b) and (t).


               SHORT SUMMARY OF CLAIMS PER FRCP RULE 8(a)(2)


       7.      The Official violated the fundamental civil rights of Plaintiffby refusing to provide

any forum and due process for modification of child custody and child support to be considered.

The Official violated the civil rights of Child by maliciously, unlawfully refusing to allow the

                                                 2
Case: 4:20-cv-01059-NAB Doc. #: 1 Filed: 08/12/20 Page: 3 of 6 PageID #: 3



Child to be represented before the Official. The Official violated the Father's civil rights by

refusing to allow any forwn for a modification of child support. Father is a diabetic and has

health problems, having been previously deemed disabled within the meaning of the ADA. The

Covid-19 crisis has crashed the U.S. economy and made changes to our society not seen in our

lifetimes. Yet, the Official refused to hold a hearing on medical evidence, the ability to earn

income, and the impossible burden of $500,000 in Federal student loan debt (not dischargeable in

bankruptcy) that the court has also demanded that Father pay. Notwithstanding all of the facts

that could be presented - the Official unlawfully refuses to allow a hearing. The Official will not

even appoint a guardian ad litem ("GAL") to represent the interest ofthe Child. The foregoing is

a violation of due process and an egregious violation of the Plaintiffs fundamental rights to child-

parent relationship and to property.



                                            COUNT I

   DECLARATORY RELIEF AS TO RIGHT OF PLAINTIFF FOR CIDLD TO BE
                   REPRESENTED AND HEARD



       8.      Plaintiff restates, adopts and incorporates by reference, as if set out fully and

completely in this Count, the statements of each and every allegation of the preceding paragraphs.


       9.      Plaintiff asks for declaratory judgement that Child has a right to be represented at a

hearing on the merits of whether a modification of custody is appropriate.


       10.     The parent-child relationship has been recognized under the Constitution as a

fundamental right.

                                                 3
Case: 4:20-cv-01059-NAB Doc. #: 1 Filed: 08/12/20 Page: 4 of 6 PageID #: 4



       11.     It is a violation of due process for both Father and Child that the Official refuses to

appoint a GAL in considering whether it may be in the best interest of the Child to have a

modification of custody.


       WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in their favor

and against Defendants, and award the following relief: declare that Missouri statutes permit a

new trial or other procedure to present new evidence.


                                            COUNT II

    REQUEST FOR DECLARATORY RELIEF - RIGHT TO DUE PROCESS ON
                 FUTURE, ONGOING CHILD SUPPORT

       12.     Plaintiff restates, adopts and incorporates by reference, as if set out fully and

completely in this Count, the following statements of each and every allegation of the preceding

paragraphs.


       13.     Child support obligations ordered by courts are a taking of property.


       14.     The taking of property by the Official, which is the representative of the applicable

state government is subject to strict scrutiny because the taking of property involves Father's

fundamental right.


       15.      Defendant violates Plaintiff Father's fundamental rights to property and due

process by refusing to have a fair hearing on the ability of Father to pay.


       16.     Across the United States, parents are losing income, losingjobs, and having health

and economic challenges due to the Coronavirus pandemic.

                                                 4
        Case: 4:20-cv-01059-NAB Doc. #: 1 Filed: 08/12/20 Page: 5 of 6 PageID #: 5
.   '



                17.      State courts and judges across the country are responsibly and Constitutionally

        providing a forwn to parents to present evidence of ability to pay and to seek modification of

        duties to pay.


                18.      The Official has violated the due process and fundamental rights of Father by

        refusing to provide any due process to Father with regard to the state ordered forfeiture of

        property, i.e. income of Father.


                19.      As a result of the unconstitutional seizure, the Defendant compounds already

        draconian requirements on Father.


               20.       Because the civil rights violation is, inter alia, a fundamental rights issue, the

        Officials action does not pass strict scrutiny.


               21.       The Official cannot Constitutionally continue to order the taking property (income)

        that Father does not have - and which he cannot produce due to, inter alia, the Coronavirus

        damaged to the economy and the Father's health issues. Yet, this is what Official is doing by

        ordering that there can be no redress for Father.


               22.       WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in

        their favor and against Defendant, and award the following relief: declare that (a) Plaintiff have a

        fundamental right for Child to be represented before deciding on any custody issue, and (b)

        Plaintiff Father have a right to process for demonstrating the need for a modification of the

        amount of future child support obligations.



                                                          5
,.   .     Case: 4:20-cv-01059-NAB Doc. #: 1 Filed: 08/12/20 Page: 6 of 6 PageID #: 6




         I declare that that the foregoing is true and correct on information and belief to the best of my
         knowledge.

                                                     Respectfully submitted,

                                                  By:~~~
                                                     William W. Millsaps
                                                     Plaintiff
                                                     Webb@WebbMillsapsLaw.com
                                                     WEBB MILLSAPS LAW, PL
                                                     160 W. Camino Real, #190
                                                     Boca Raton, FL 33432
                                                     Telephone: 561-900-7238
                                                     Facsimile: 866-741-0009




                                                           6
